DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ reply to the August 17, 2021 Office Action, filed December 17, 2021, is acknowledged.  Applicants previously canceled claims 1-37, 40, 46, 48, and 54, and now cancel claim 47.  Applicants amend claim 38.  Claims 38-39, 41-45, 49-53, and 55-60 are pending in this application and are under examination.
Any objection or rejection of record in the previous Office Action, mailed August 17, 2021, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  This action is FINAL.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38-39, 42-45, 50-52, and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Hildinger et al. (U.S. Patent Application Publication No. 2009/0023186, published January 22, 2009, and cited in the Information Disclosure Statement filed July 26, 2018) or Baldi et al. (801 Methods in Molecular Biology 13-26 (January 1, 2012), and cited in the Information Disclosure Statement filed July 26, 2018, in view of Chun et al. (25 Biotechnology Letters 315-319 (2003), and cited in the Information Disclosure Statement filed July 26, 2018) and Liu et al. (39 Molecular Biotechnology 141-153 (2008), and cited in the Information Disclosure Statement filed July 26, 2018).  This rejection is modified as necessitated by Applicants’ amendments.
Hildinger discloses culturing cells for the production of diagnostic and therapeutic proteins (abstract).  Hildinger discloses that adding valproic acid (an expression enhancer composition) to the cultured cells increase the overall batch yield and titer, and that valproic acid increases expression at a greater level than sodium butyrate, which can also be added to the cell culture (abstract, paragraph [0041] and Example 2).  Hildinger discloses that the cells may be HEK 293 cells and that valproic acid can be added at between 0.002 mmol/l and 200 mmol/l (paragraphs [0018] and [0031]).  Hildinger discloses that the cell density at the time of valproic acid addition is at least 1 x 106 cells to at least 4 x 106 cells (paragraph [0020]).  Hildinger discloses a two-stage cell growth method, where the cells can be grown to maximum cell density in a suspension culture, transferred to a production medium, at which time the valproic acid can be added (paragraph [0025]).  Hildinger discloses that the gene expression can be transient, which a gene expression vector encoding the protein of interest is transfected into the cells, where the cells are grown in a growth medium, transferred to a transfection medium, and then transferred into a production medium, where only the production medium comprises the valproic acid (paragraphs [0029] and [0065]).  Hildinger discloses that the HEK 293E cells, which are 293 derivatives, are suspension-adapted for growth under high density conditions (paragraphs [0077] and [0083]).  Hildinger discloses that plasmid DNA encoding a protein of interest (a light chain and/or a heavy chain of an IgG antibody) (paragraph [0087]).  Hildinger discloses transfecting the cells in a volume of 0.5 mL using the transfection agent 25-kd linear polyethyleneimine (paragraph [0030]).  Hildinger discloses incubating the cells for 4 hours with shaking, after which the valproic acid was added to a range of 1.3 mmol/l to 11.3 mmol/l, and 5 days post-transfection (paragraphs [0083]-[0090]).  Hildinger discloses growth in serum-free and protein-free (paragraph [0083]).  Hildinger discloses no additional replenishment, replacement or supplementation to the growth medium after transfection (paragraph [0088]).  Hildinger discloses that the obtained protein may be purified (paragraph [0036]).  Hildinger discloses that there is no loss of viability in the culture (paragraphs [0025]-[0028]).
i.e., the cells are adapted to grow to high density in suspension) of about 20 x 106 cells/mL using the transfection agent 25-kDa polyethyleneimine (abstract and page 16, first paragraph).  The cells are then diluted and valproic acid added, after which the resultant recombinant protein is affinity purified (abstract).  Baldi discloses that the cell culture can take place in a volume of 100 mL Ex-cell® 293 medium (pages 18-19, Section 3.2).  Baldi discloses that transfection of the cells can take place at a cell density of 20 x 106 cells/mL in a volume of 50 ml, after which the cells are transfected by adding plasmid DNA (pages 19-20, Section 3.4).  Baldi discloses that after 3 hours, the cells are added to 950 ml Ex-cell® 293 growth medium, valproic acid is added to a final concentration of 3.75 mM (pages 19-20, Section 3.4).  Baldi discloses no additional replenishment, replacement or supplementation to the growth medium after transfection (pages 19-20, Section 3.4).  Baldi discloses harvesting and purification of the protein after a production phase of 7-12 days (pages 21-22, Section 3.6).  Baldi discloses that the volumes of transfection can be scaled up or down as desired (pages 22-25, Section 4, Note 7).
	Hildinger and Baldi each fail to disclose or suggest that the expression enhancer is sodium propionate.  Hildinger and Baldi each fail to disclose or suggest use of a cationic lipid in the transient expression system.  Hildinger and Baldi each fail to explicitly disclose or suggest cultures with greater than 80% viability.
	Chun discloses enhanced protein production in mammalian cells in protein free medium using sodium propionate as an expression enhancer, as well as sodium butyrate (abstract).  Chun discloses that the sodium propionate can be added to the medium at 4 mM and butyrate at 1 mM (Figure 2).
Liu discloses transient transfection for high level protein production in suspension cultured mammalian cells (abstract).  Liu discloses that the cells may be HEK-293 cells (abstract).  Liu discloses scale up of the 
	While Chun discloses use of Chinese Hamster Ovary (CHO) cells, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Chun’s sodium propionate in addition to Hildinger’s valproate or butyrate or Baldi’s valproate because each of these three compounds are well-known expression enhancers in mammalian cells.  As such, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in using Chun’s sodium propionate in addition of Hildinger’s valproate or butyrate or Baldi’s valproate in Hildinger’s and Baldi’s 293 cells to increase expression of a desired recombinant protein.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Liu's cationic lipid transfection agent in the methods disclosed by Hildinger, Baldi, and Chun because, as disclosed by Liu, this will increase the transfection rate.  It would also have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the viability would be greater than 80% because, as disclosed by Liu, the level of transfection and protein production shows that the method of Hildinger, Baldi, Chun, and Liu provide for enhanced viability and protein production.  The motivation to do so would be the enhancement of recombinant protein production, which is desirable in a protein production method where the proteins can be used for diagnostics and/or therapeutics.

Claims 41, 49, and 59-60 are rejected under 35 U.S.C. 103 as being unpatentable over Hildinger or Baldi in view of Chun and Liu, as applied to claims 38-39, 42-45, 50-52, and 55-58 above, and further in view Nakashima et al. (U.S. Patent No. 5,378,612, issued January 3, 1995), and cited in the Information Disclosure Statement filed July 26, 2018).  This rejection is modified as necessitated by Applicants’ amendments.
	Hildinger, Baldi, Chun, and Liu disclose and suggest a method of producing a recombinant protein in cultured eukaryotic cells, as discussed above.
	Hildinger, Baldi, Chun, and Liu fail to disclose or suggest the use of lithium acetate (LiAc) as an expression enhancer.
	Nakashima discloses a culture medium for culturing a transformed cell in order to produce a protein from an expression vector (abstract).  Nakashima discloses that the cells may be CHO cells (column 6, lines 30-48).  Nakashima discloses that therapeutic proteins such as Factor VIII can be produced (column 5, lines 28-39).  Nakashima discloses transfection protocols that employ an expression enhancer, which may be butyric acid or lithium acetate (column 5, lines 50-59).  Nakashima discloses that the lithium salt can be present in a concentration of between 2.0 to 50 mM.
	While Nakashima discloses use of Chinese Hamster Ovary (CHO) cells, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use Nakashima’s butyric acid and/or lithium acetate in addition to Hildinger’s valproate or butyrate, Baldi’s valproate, Chun’s sodium propionate, and Liu’s cationic lipid because each of these compounds are well-known expression enhancers in mammalian cells.  As such, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in using Nakashima’s butyric acid and/or lithium acetate in addition of Hildinger’s valproate or butyrate, Baldi’s valproate, and Chun’s sodium propionate, and Liu’s cationic lipid in order to increase expression of a desired recombinant protein.	

 Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Hildinger or Baldi in view of Chun and Liu, as applied to claims 38-39, 42-45, 50-52, and 55-58 above, and further in view of Zufferey et al. (73(4) Journal of Virology 2886-2892 (1999), and cited in the Information Disclosure Statement filed July 26, 2018).  This rejection is modified as necessitated by Applicants’ amendments.
 	Hildinger, Baldi, Chun, and Liu disclose and suggest a method of producing a recombinant protein in cultured eukaryotic cells, as discussed above.
	Hildinger, Baldi, Chun, and Liu fail to disclose or suggest that the expression vector comprise a woodchuck hepatitis posttranscriptional regulatory element (WPRE).
	Zufferey discloses that inclusion of a WPRE substantially enhances the expression of transgenes in a variety of eukaryotic cells, including 293T cells (abstract and page 2887, column 2, third full paragraph).
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include Zufferey’s WPRE in the vector used for the method disclosed and suggested by Hildinger or Baldi in view of Chun and Liu because, as disclosed by Zufferey, the WPRE substantially increases the expression level of transgenes in eukaryotic cells, which is desirable when producing proteins for therapeutic use.  One of ordinary skill in the art would have a predictable and reasonable expectation of success in increasing recombinant protein production in eukaryotic cells by incorporation of a known element that is able to increase expression of a transgene.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 38-39, 41-45, 47, 49-53, and 55-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,066,000.  
Although the claims at issue are not identical, they are not patentably distinct from each other because, while the ‘000 patent claims methods of high density, suspension cell culture of 293 cells, the method requires the compositions as claimed in the instant application.  Thus, it would have been 

Response to Amendments and Arguments
Regarding the rejections under 35 U.S.C. § 103, Applicants’ arguments have been fully considered but not deemed to be persuasive.
Applicants assert that neither Hildinger nor Baldi (or Liu or Zufferey) disclose the use of both valproic acid and sodium propionate as expression enhancers in an expression system, and that one of ordinary skill in the art would not expect a synergistic effect.  Applicants assert that there is no motivation to combine two or more expression enhancers.
To begin, it appears that Applicants are attacking each reference individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, it is again noted that both Hildinger and Baldi do disclose use of valproic acid as an expression enhancer and Chun discloses the use of sodium propionate as an expression enhancer.  Liu discloses the use of a cationic lipid as a transfection agent.  As such, one of ordinary skill in the art would have had a predictable and reasonable expectation of success in using both valproic acid and sodium propionate together, or even with additional compounds such as lithium acetate (LiAc), as expression enhancers.  Absent evidence to the contrary that use of two or more expression enhancers would not provide for enhanced expression of a desired protein from an expression vector, one of ordinary skill the art would have expected that use of multiple expression enhancers would function as desired, and would have provided for increased expression of a protein from an expression vector, or an increased transfection level.  Because each of the claimed components ee KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398,417 (2007)).  
In addition, Nakashima discloses the addition of the expression enhancers butyric acid and lithium acetate, each of which also provides for enhanced expression of protein.  Therefore, one of ordinary skill in the art would have expected to increase the protein expression levels accordingly by adding additional expression enhancers.  Further, while Applicants assert that none of the references combine two or more enhancers, there are no claim limitations to any expected level of protein expression that can be produced by the cells. 
Further, Applicants still have not provided any objective, factually-supported evidence to contradict the combination of references showing a predictable increase in protein expression levels.  Applicants have again provided only arguments of counsel, and arguments of counsel cannot take the See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).	
As stated above, since there are limited expression enhancers to select from, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to try a combination of each expression enhancers, and combinations thereof in order to increase expression of a desired protein from a transformed, cultured cell.

Regarding the non-statutory double patenting rejection, Applicants request that this rejection be held in abeyance until allowable subject matter is indicated.  Therefore, this rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636